DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ response received June 22, 2022.  Claims 18-32 are currently pending.

			Preliminary Remarks
	It seems clear now that the trisodium 2,2'-((1-carboxypropan-2-yl)azanediyl)diacetate claimed is nothing more than trisodium methyl glycine diacetic acid (MGDA), a commercially available and extremely common chelant.  Similarly, tetrasodium 2,2'-((2,2-dimethylpropane-1 ,3-diyl)bis(azanediyl))disuccinate is more commonly known as a diamine disuccinate.  Given the fact that applicants did not disclose MGDA as the name of their first chelant, the examiner has no confidence that the common name of the second chelant is not being similarly withheld.  Applicants are requested to identify all common names, synonyms and tradenames for these chelants of which they are aware.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


All prior art rejections in the previous action are withdrawn in view of the fact that the chelant is MGDA.

Claims 18, 19, 21, 22, 24-26, 31, and 32 are rejected under 35 U.S.C. 102a1 as being anticipated by Masters et al, US 2014/0038874.
Masters et al teach a dishwashing detergent comprising 2% trisodium MGDA, surfactants, enzymes, and the balance water (¶62, formula 1).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.
With respect to claim 26, this is an intended use limitation.

Claims 18, 19, and 24-32 are rejected under 35 U.S.C. 102a1 as being anticipated by Creamer et al, US 2011/0224118.
Creamer et al teach a dishwashing detergent comprising 10% trisodium MGDA, builders, and percarbonate (¶32, examples 1A-1F).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.
With respect to claim 26, this is an intended use limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20, 21, and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al, US 2002/0039980.
Yamamoto et al teach a detergent composition comprising from 0.5-80% diamine disuccinate chelant, surfactants, and bleaching agent (claims 7 and 15).  The linking group of the diamine disuccinates is an alkylene group of from 1 to 8 carbon atoms which may be branched (claim 1).  This branched alkylene group may encompass the 2,2-dimethyl propyl group claimed, and so render the diamine disuccinate compound claimed obvious. 
With respect to claim 26, 29, and 30, these are intended use limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761